Case 8:18-cr-00411-CEH-AEP Document 42 Filed 07/30/19 Page 1 of 2 PageID 269



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                 HONORABLE CHARLENE EDWARDS HONEYWELL

 CASE NO. 8:18-cr-411-T-36AEP          DATE: July 30, 2019
TITLE:   USA v. Gustavo Adolfo Yabrudi
 TIME:    11:41 AM – 12:32 PM          TOTAL: 50 minutes
  Courtroom Deputy: Bettye G. Samuel             Interpreter: James Plunket


  Court Reporter: Sharon Miller                  Probation: Stephen R. Edwards
  Counsel for Government:         James D. Mandolfo
  Counsel for Defendant:          Leonardo E. Concepcion

                                   CRIMINAL MINUTES

Court in session and counsel identified for the record.

Interpreter sworn and Defendant sworn and adjudicated guilty as to Count One of the
Information.

Counsel addressed the Court.

Defendant addressed the Court.

Defendant’s objections to the Final Presentence Investigation Report:
Paragraphs 29, 31, 35, and 79 (USSG §3B1.2(b), Minor Role) – OVRRULED, for the reasons
stated on the record.

The Joint Motion by the United States and the Defendant for a Two-Level Downward
Departure of Defendant’s Sentence Based Upon Substantial Assistance (Doc. 38) is
GRANTED, for the reasons stated on the record.

Defendant’s Motion for Downward Variance at Sentencing and Incorporated Memorandum of
Law (Doc. 39), is GRANTED, for the reasons stated on the record.

Defendant’s Oral Motion to Self-Surrender is GRANTED, for the reasons stated on the record.
Defendant shall report to this courthouse by 2 p.m. on September 27, 2019, and surrender
himself to the Marshal’s office, 801 North Florida Avenue, Tampa, Florida.

Imprisonment: 46 months.

Supervised Release: 36 months.
Case 8:18-cr-00411-CEH-AEP Document 42 Filed 07/30/19 Page 2 of 2 PageID 270




Fine is waived.

Special Assessment: $100.00. This obligation is to be paid immediately.

Special conditions of supervised release:

•      The mandatory drug testing provisions of the Violent Crime Control Act are
       suspended. However, the Court orders Defendant to submit to random drug testing
       not to exceed 104 tests per year.

•      Defendant shall cooperate in the collection of DNA as directed by the Probation
       Officer.

Defendant is ordered to immediately proceed to the Office of the United States Marshal for
processing and further instructions.

Defendant advised of right to appeal and of right to counsel on appeal.


         GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING


          Total Offense Level               29

          Criminal History Category         I

          Imprisonment Range                87-108 months

          Supervised Release Range          1-3 years

          Restitution                       N/A

          Fine Range                        $30,000 - $500,000, or twice the value
                                            of the property

          Special Assessment                $100.00

Court adjourned.
